334 S.W.3d 916 (2011)
UNIQUE AUTO WORKS, LLC, Appellant,
v.
Damir OSMANOVIC, and
Division of Employment Security, Respondents.
No. ED 95430.
Missouri Court of Appeals, Eastern District, Division One.
March 22, 2011.
John J. Pawloski, The Law Office of John J. Pawloski, LLC, St. Louis, MO, for appellant.
Bart A. Matanic, Jefferson City, MO, for respondent DES.
Damir Osmanovid, St. Louis, MO, pro se.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and DAVID ASH, Sp. J.

ORDER
PER CURIAM.
Unique Auto Works, LLC (Employer) appeals the Order of the Labor and Industrial *917 Relations Commission granting unemployment benefits to its former employee, Damir Osmanovic. Osmanovic was granted unemployment benefits by a deputy with the Missouri Division of Employment Security, who found that he was discharged for reasons other than misconduct related to work. Employer appealed this decision to the Appeals Tribunal which affirmed the decision of the deputy. Employer then appealed to the Industrial Relations Commission which also affirmed.
On appeal, Employer argues that the Labor and Industrial Relations Commission erred in affirming the grant of unemployment benefits because Osmanovic was discharged for misconduct.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.